DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s Request for Continued Examination dated August 1, 2022.  Claims 1 and 13 are currently amended and claims 1-27 remain pending in the application and have been fully considered by Examiner.
Applicant's arguments with respect to the prior art rejections have been considered, but are moot in view of the new grounds of rejection presented herein.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims, 1-4, 6, 8-18, 20, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. 20140337768 (hereinafter Hsu) in view of Shrivastava et al. 20200089396 (hereinafter Shrivastava).

	With respect to claim 1, Hsu discloses A computer implemented method comprising: 
	receiving a first user input from a user, the first user input identifying a first design element of an interactive graphical design (e.g., Figs. 2-3 and 6-9 and associated text, e.g., [0037], The graphical design tool can allow a user to specify design elements such as widgets  for inclusion in the graphical design [identifying a first design element of an interactive graphical design]; see also [0061], A method 600 for specifying a design using masters with responsive widgets can be described with reference FIG. 6.... In step 602, a widget [first design element] is added to the master with a specific characterization; see also [0062], As described above, the widgets 702 and 703 were placed within master 701 and may have been specified in a separate design window from web page 700; see also [0059-60].); 
	identifying a set of selectable data elements [corresponding to] the first design element (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0062], An example of how this method can improve the design process for responsive designs can be described with reference to FIGS. 7a-d. FIG. 7a displays a web page 700, a master 701, and two widgets 702 and 703. As described above, the widgets 702 [first design element] and 703 [identifying a set of selectable data elements] were placed within master 701 and may have been specified in a separate design window from web page 700; see also [0060-61].); 
	generating a specification template comprising the set of selectable data elements (Id., particularly, the widgets 702 and 703 [set of selectable data elements] were placed within master 701 [specification template] and may have been specified in a separate design window from web page 700 [generating a specification template comprising the set of selectable data elements]; see also [0060].);
	receiving a second user input from the user, the second user input identifying a set of selected data elements using the specification template, the set of selected data elements comprising one or more of the selectable data elements (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0060], The masters can be selected from an interface and dragged [second user input] into a design; [0061], In step 604, an instance of the master can be added [second user input identifying a set of selected data elements using the specification template, the set of selected data elements comprising one or more of the selectable data elements] to various pages in the design; see also [0062].); and 
	generating a focused specification using the set of selected data elements, the focused specification including the set of selected data elements and excluding selectable data elements that were not selected (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0061], In step 604, an instance of the master can be added to various pages in the design [generating a focused specification using the set of selected data elements, the focused specification including the set of selected data elements and excluding selectable data elements that were not selected]; see also [0062].).
	Although Hsu discloses the set of selectable data elements and the first design element, it does not appear to explicitly disclose the set of selectable data elements corresponding to the first design element. However, this is taught in analogous art, Shrivastava (e.g., Figs. 4A-4B and associated text, e.g., [0034] As used herein, the term “semantic-aware constraint” refers to a restriction applied to a design layout during resizing.... Semantic-aware constraint can refer to a rule that binds an edge of a graphical user interface element to an edge of... another [corresponding] graphical user interface element. For example, the design resize constraint system can generate a left, right, top, or bottom constraint for a design element. A left constraint fixes the distance of the left edge of a design element to the corresponding edge of a parent design element.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Hsu with the invention of Shrivastava because it solves the “problems and issues exist[ing] with regard to generating resized display layouts” by “intelligently and automatically (e.g., without user input) resiz[ing] design elements,” as suggested by Shrivastava (see [0008]).  

	With respect to claim 2, Hsu also discloses wherein: the set of selectable data elements comprises one or more of a selectable representation of the first design element, a selectable metadata element, a selectable asset element, or a selectable content element (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0041], A widget can be any design element associated with the design including a button, a pull-down menu, a hyperlink [selectable asset element], a text box, or a page; [0045] the widget interface 202 could also allow a user to specify different colors, font styles, image resolutions, line weights, rich text formatting, relative positioning, and any property [selectable metadata element] that can be defined in a CSS style sheet for a widget; [0062], An example of how this method can improve the design process for responsive designs can be described with reference to FIGS. 7a-d. FIG. 7a displays a web page 700, a master 701, and two widgets 702 and 703. As described above, the widgets 702 [first design element] and 703 [set of selectable data elements associated with the first design element] were placed within master 701 and may have been specified in a separate design window from web page 700.  In this situation, widgets 702 and 703 are text elements [selectable content element].).

	With respect to claim 3, Hsu also discloses wherein: the focused specification additionally includes one or more previous versions of the first design element, the one or more previous versions of the first design element being based on revision tracking data (e.g., Figs. Figs. 2, 6-7, and 10-12 along with associated text, [0069], embodiments in which a single widget is rendered across various dimension versions allow edits made to that specific widget to propagate quickly through all dimension versions of the design because it is the same widget in each version; see also [0079], see also The changes could propagate through the inheritance structure in various ways. For example, a widget specification that altered a property of a widget in one dimension version could be stored in a memory location that would be accessed by all of that dimension version's children; [0070-78].).

	With respect to claim 4, Hsu also discloses wherein: the set of selectable data elements includes a second design element (e.g., Figs. 1-3 and 6-9 along with associated text, e.g., [0062], An example of how this method can improve the design process for responsive designs can be described with reference to FIGS. 7a-d. FIG. 7a displays a web page 700, a master 701, and two widgets 702 and 703. As described above, the widgets 702 and 703 [the set of selectable data elements includes a second design element] were placed within master 701 and may have been specified in a separate design window from web page 700; see also [0060-61]), the second design element being a design element directly adjacent to the first design element (Id.), the set of selectable data elements excluding a third design element that is not directly adjacent to the first design element (e.g., e.g., Figs. 1-3 and 6-9 along with associated text, e.g., [0031], In keeping with the example of FIG. 1, it is likely that hero image 105 and title text 106 remain on every page of the web site. Embodiments of the present invention allow for the usage of a master that would include these design elements on each page of the website and would allow any modification of the master to propagate to every instance of the master on all the other pages of the design [some design elements are not part of the master, i.e., the set of selectable data elements excluding a third design element that is not directly adjacent to the first design element]; see also [0059-62].). 

	With respect to claim 6, Hsu also discloses identifying positioning data corresponding to a positional relationship between the first design element and the second design element (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0062], Note that master 701 has not changed its location, but that widgets 702 and 703 are now located in different positions relative to each other. This is because the widgets responded to the adjustment in the web page size as previously specified by the designer; [0063], Widgets and dimension specifications can be specified for a master in the same manner that they are specified in a design generally. Notably, the position of the widget can be specified relative to the master in a proportional offset from a center or corner of the master, or through the specification of an x- and y-coordinate of the widget where the coordinate system is defined with respect to the master; see also [0044-45] and [0054].); 
	generating a visual representation of the positioning data (Id., particularly, Widgets and dimension specifications can be specified for a master in the same manner that they are specified in a design generally. Notably, the position of the widget can be specified relative to the master in a proportional offset from a center or corner of the master, or through the specification of an x- and y-coordinate of the widget where the coordinate system is defined with respect to the master.); and 
	adding the visual representation to the set of selectable data elements corresponding to the first design element (please note the 35 USC 112(b) rejection above; Id.; see also 0044], This particular specification could be accomplished using an absolute position specification interface 207. The absolute position specification interface could have an x-input and y-input used to specify the location of the widget in the design for a given dimension version.).

	With respect to claim 8, Hsu also discloses wherein: the set of selectable data elements includes a first asset element, the first asset element being a link to a first graphical element of the first design element, the link corresponding to a storage location of the first graphical element (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0034], a widget could link to one page when it is rendered in a first dimension version and link to a different page when it is rendered in a second dimension version; [0041], A widget can be any design element associated with the design including a button, a pull-down menu, a hyperlink, a text box, or a page; see also [0097].).

	With respect to claim 9, Hsu also discloses wherein: the set of selectable data elements includes a first asset element, the first asset element being a first graphical element of the first design element (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0055], a button that has a text property with text content that changes from one dimension version to another and an absolute position that changes as well; [0061] the color of a widget's border [first asset element being a first graphical element of the first design element] could be changed, and the change would be propagated through to every page on which the master appeared; see also [0059-60 and [0062].).

	With respect to claim 10, Hsu also discloses wherein: the set of selectable data elements includes a second asset element, the second asset element being a second graphical element of the first design element, the first graphical element corresponding to a first state of the first design element, and the second graphical element corresponding to a second state of the first design element (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0039] Once a user has specified at least one dimension specification and at least one widget, the graphical design tool can allow a user to specify different states for the widget for different dimension versions of the design. In other words, the widget may have a first state in one dimension version of the design and a second state in another version of the design; [0055], a button that has a text property with text content that changes from one dimension version to another and an absolute position that changes as well; see also [0032], [0041], [0044], and [0066]).

	With respect to claim 11, Hsu also discloses wherein: the set of selectable data elements includes a first content element, the first content element being text data of the first design element (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0062], An example of how this method can improve the design process for responsive designs can be described with reference to FIGS. 7a-d. FIG. 7a displays a web page 700, a master 701, and two widgets 702 and 703. As described above, the widgets 702 [first design element] and 703 [set of selectable data elements associated with the first design element] were placed within master 701 and may have been specified in a separate design window from web page 700.  In this situation, widgets 702 and 703 are text elements [first content element being text data of the first design element].).

	With respect to claim 12, Hsu also discloses wherein: the set of selectable data elements includes a first metadata element, the first metadata element comprising first human-readable software instructions associated with the first design element (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045] the widget interface 202 could also allow a user to specify different colors, font styles, image resolutions, line weights, rich text formatting, relative positioning, and any property [metadata element] that can be defined in a CSS style sheet for a widget.).

	With respect to claim 13, Hsu also discloses wherein: the first human-readable software instructions include one or more of CASCADING STYLE SHEETS (CSS), HYPERTEXT MARKUP LANGUAGE (HTML) or JAVASCRIPT code. (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045] the widget interface 202 could also allow a user to specify different colors, font styles, image resolutions, line weights, rich text formatting, relative positioning, and any property [metadata element] that can be defined in a CSS style sheet for a widget.).

	With respect to claim 14, Hsu also discloses wherein: the set of selectable data elements includes a second metadata element, the second metadata element comprising second human-readable software instructions associated with the first design element (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0041], A widget can be any design element associated with the design including a button, a pull-down menu, a hyperlink [html, i.e. second human-readable software instructions], a text box, or a page.); and 	
	the first human-readable software instructions are of a first software language and the second human-readable software instructions are of a second software language (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0041], A widget can be any design element associated with the design including a button, a pull-down menu, a hyperlink [html, i.e. second human-readable software instructions], a text box, or a page. [0045] the widget interface 202 could also allow a user to specify different colors, font styles, image resolutions, line weights, rich text formatting, relative positioning, and any property [metadata element] that can be defined in a CSS [first human-readable software instructions] style sheet for a widget.).

With respect to claim 15, Hsu also discloses wherein generating the focused specification comprises: 
identifying a selected specification format (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045], Widgets added to a design using widget interface 202 can have various responsive user definable properties. These properties can all be configured to be responsive by defining different values for the properties in different dimension versions. For example, a text property of a widget could be set such that the widget's text content was "Click Here to Login with Password" in a tablet dimension version, and "Login" in a Smart Phone dimension version [identifying a selected specification format]. As described in the previous paragraph, the widget interface 202 could allow a user to specify an absolute position for the widget at a given dimension version. Furthermore, the widget interface 202 could also allow a user to specify different colors, font styles, image resolutions, line weights, rich text formatting, relative positioning, and any property that can be defined in a CSS style sheet for a widget.); 
identifying one or more compatible data element formats and one or more incompatible data element formats of the selected specification format (Id., particularly, For example, a text property of a widget could be set such that the widget's text content was "Click Here to Login with Password" [incompatible data element format] in a tablet dimension version, and "Login" [compatible data element format] in a Smart Phone dimension version.); 
identifying first selected data elements of the set of selected data elements that are of the one or more compatible data element formats (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045], Widgets added to a design using widget interface 202 can have various responsive user definable properties. These properties can all be configured to be responsive by defining different values for the properties in different dimension versions. For example, a text property of a widget could be set such that the widget's text content was "Click Here to Login with Password" in a tablet dimension version, and "Login" in a Smart Phone dimension version [login button, i.e., first selected data elements of the set of selected data elements that are of the one or more compatible data element formats].); 
adding the first selected data elements to the focused specification (Id., where the “login” data element is added to the smart phone version, i.e. adding the first selected data elements to the focused specification.); 
identifying second selected data elements of the set of selected data elements that are of the one or more incompatible data element formats (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045], a text property of a widget could be set such that the widget's text content was "Click Here to Login with Password" [second selected data elements of the set of selected data elements that are of the one or more incompatible data element formats] in a tablet dimension version, and "Login" in a Smart Phone dimension version.); 
transforming the second selected data elements to be of the one or more compatible data element formats (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045], a text property of a widget could be set such that the widget's text content was "Click Here to Login with Password" in a tablet dimension version, and "Login" in a Smart Phone dimension version [transforming the second selected data elements to be of the one or more compatible data element formats].); and 
adding the transformed second data elements to the focused specification e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045], a text property of a widget could be set such that the widget's text content was "Click Here to Login with Password" in a tablet dimension version, and "Login" in a Smart Phone dimension version.). 

	With respect to claim 16, Hsu also discloses wherein: the one or more compatible data element formats include an image format (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045], Furthermore, the widget interface 202 could also allow a user to specify different colors, font styles, image resolutions, line weights, rich text formatting, relative positioning, and any property that can be defined in a CSS style sheet for a widget; see also [0059]); and
	the one or more incompatible data element formats include a link to an image storage location (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045], Widgets added to a design using widget interface 202 can have various responsive user definable properties. These properties can all be configured to be responsive by defining different values for the properties in different dimension versions. For example, a text property of a widget could be set such that the widget's text content was "Click Here to Login with Password" [the one or more incompatible data element formats include a link] in a tablet dimension version; [0031], it is likely that hero image 105 and title text 106 remain on every page of the web site [image will be on page that login widget leads to, i.e., the one or more incompatible data element formats include a link to an image storage location].).

	With respect to claim 17, Hsu also discloses wherein: the one or more compatible data element formats include an image format (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045], Furthermore, the widget interface 202 could also allow a user to specify different colors, font styles, image resolutions, line weights, rich text formatting, relative positioning, and any property that can be defined in a CSS style sheet for a widget; see also [0059]); and
the one or more incompatible data element formats include a software object that cannot be displayed by a software application used to view the focused specification (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045], For example, a text property of a widget could be set such that the widget's text content was "Click Here to Login with Password" [incompatible data element format include a software object that cannot be displayed by a software application used to view the focused specification] in a tablet dimension version.).

	With respect to claim 18, Hsu also discloses wherein: the one or more compatible data element formats include an image format (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045], Furthermore, the widget interface 202 could also allow a user to specify different colors, font styles, image resolutions, line weights, rich text formatting, relative positioning, and any property that can be defined in a CSS style sheet for a widget; see also [0059]); and
the one or more incompatible data element formats include a text data format (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0045], For example, a text property of a widget could be set such that the widget's text content was "Click Here to Login with Password" [incompatible data element formats include a text data format] in a tablet dimension version.).

	With respect to claim 20, Hsu also discloses receiving a third user input from the user, the third user input comprising text data to be added to the focused specification (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0041], A widget state is defined by a set of values for each of that widget's properties. In specific embodiments of the invention, the values can be entered via text inputs to widget interface 202.).

	With respect to claim 21, Hsu also discloses receiving a third user input from the user, the third user input comprising an indication of a specification priority to be added to the focused specification (e.g., Figs. 2-3, 6-9, and 11 along with associated text, e.g., [0081], The rendering can include an interactive widget. Method 1100 continues with step 1102 in which an inheritance specification is received from the user. The inheritance specification defines an inheritance structure of the design. For example, the inheritance structure defined by the inheritance specification could define a second dimension version as a child of the first dimension version.).

	With respect to claim 26, Hsu also discloses wherein: the focused specification is of a format compatible with a document authoring software application (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., Abstract, Computer-implemented methods for allowing users to specify [author] interactive graphical designs are provided.).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shrivastava, as applied to claim 4 above, and further in view of Hsu et al. 20160034144 – hereinafter Hsu ‘144.

	With respect to claim 5, Hsu in view of Shrivastava does not appear to explicitly disclose wherein: the focused specification displays a cropped view of the second design element. However, this is taught in analogous art Hsu ‘144 (e.g., Fig. 10 and associated text, e.g., [0077], When the representation of the design element is panned or zoomed portions of the representation may move out of or into the area defined by the border of the documentation element. FIG. 10 illustrates several ways in which the documentation element could respond to the pan and zoom command to deal with this issue. The first approach would be to keep the representation of the design element at the same zoom level and to automatically crop the image; see also [0079].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Hsu ‘144 because Hsu teaches that widgets can have borders (see [0061], the color of a widget's border could be changed) and the invention of Hsu ‘144 effectively address the issue that when a user zooms in on page, the image may move out of or into the area defined by the border of the documentation element, as suggested by Hsu ‘144 (see [0077]).  

Claims 7, 22, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shrivastava, as applied to claim 1 above, and further in view of Hsu et al. 20150143270 – hereinafter Hsu ‘270.

	With respect to claim 7, Hsu also disclose receiving, using the specification template, a third user input [indicating free-draw data to be displayed over the focused specification; and displaying the free-draw data over the focused specification] (e.g., Figs. 2-3 and 6-9 along with associated text, e.g., [0061], In step 605, a property of a widget in the master can be changed which will be automatically applied to all of the various pages in the design.).
	Hsu in view of Shrivastava does not appear to disclose indicating free-draw data to be displayed over the focused specification; and displaying the free-draw data over the focused specification.  However, this is taught by analogous art, Hsu ‘270 (e.g., [0045], a viewer could add a comment describing how they wanted the design to appear, trigger the graphical editing tool to appear, draw on an image of the design, and then save the edited image so that it is easily accessible to anyone that views the note or comment at a later time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Hsu ‘270 because “by including quickly accessible information that describes the state of the design when the comment was made, subsequent viewers and users can more easily put the notes and comments into context and understand the intent of the note or comment,” as suggested by Hsu ‘270 (see [0046]). 

	With respect to claim 22, Hsu in view of Shrivastava does not appear to explicitly disclose receiving a third user input from the user, the third user input comprising an indication of a specification type to be added to the focused specification.  However, this is taught by analogous art, Hsu ‘270 (e.g., [0024], For example, each note could include a note field for the priority of the widget in terms of how important the widget is for the overall design, a note field to indicate the stakeholder that is responsible for taking care of the widget in the design, a note field to indicate the benefit that will be provided by the widget, a note field to indicate the status of the widget in the overall project, a note field to provide a description of the widget, a note field to describe how the widget should be changed, and a note field to describe how the widget should appear and behave when finalized. The note interface can also have prompts for pull down menus for particular kinds of notes to be added to design 201. In these situations, the prompts will be for note entries that have a limited number of common responses that can be foreseen by the developer of the tool [types]. For example, the prompt could be "Priority" and the pull down menu could include the following selections: "High," "Medium," "Low," and "Custom." [specification type].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Hsu ‘270 because “by including quickly accessible information that describes the state of the design when the comment was made, subsequent viewers and users can more easily put the notes and comments into context and understand the intent of the note or comment,” as suggested by Hsu ‘270 (see [0046]). 

	With respect to claim 25, Hsu in view of Shrivastava does not appear to explicitly disclose wherein: the focused specification is of a format compatible with an email authoring software application.  However, this is taught by analogous art, Hsu ‘270 (e.g., [0007], The comment is delivered to the user via email after being accepted in the discussion interface.); see also [0003], [0008], [0047], and [0050].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Hsu ‘270 because “by including quickly accessible information that describes the state of the design when the comment was made, subsequent viewers and users can more easily put the notes and comments into context and understand the intent of the note or comment,” as suggested by Hsu ‘270 (see [0046]). 

	With respect to claim 27, Hsu in view of Shrivastava does not appear to explicitly disclose wherein: the focused specification is of a format compatible with a team communication software application.  However, this is taught by analogous art, Hsu ‘270 (e.g., [0007], The comment is delivered to the user via email [team communication software application] after being accepted in the discussion interface.); see also [0003], [0008], [0047], and [0050].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Hsu ‘270 because “by including quickly accessible information that describes the state of the design when the comment was made, subsequent viewers and users can more easily put the notes and comments into context and understand the intent of the note or comment,” as suggested by Hsu ‘270 (see [0046]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shrivastava, as applied to claim 15 above, and further in view of Mundur et al., “Keyframe-based video summarization using Delaunay clustering” – hereinafter Mundur.

	With respect to claim 19, Hsu in view of Shrivastava does not appear to explicitly disclose wherein: the second selected data elements comprise a plurality of images displayed over time; and the transformed second selected data elements comprise a single image, the single image being an image of interest from the plurality of images.  However, this is taught in analogous art, Mundur (e.g., Abstract, In this paper, we present a technique by which we can automatically gather the frames of interest in a video for purposes of summarization; p. 220, left column, The summaries vary from a static pictorial overview [single image] of the video content to a collection that maintains temporal order and therefore, conveys time sequenced content.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Mundur because “Such an approach will not only suit resource poor environments such as wireless and mobile, but also enhance browsing on the wired side for applications like digital libraries and repositories. Automatic summarization and indexing techniques will give users an opportunity to browse and select multimedia document of their choice for complete viewing later,” as suggested by Mundur (see Abstract).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shrivastava, as applied to claim 1 above, and further in view of Sundararajan et al. 20050216882 – hereinafter Sundararajan.

	With respect to claim 23, Hsu in view of Shrivastava does not appear to explicitly disclose wherein: the focused specification is of a format compatible with a defect tracking software application.  However, this is taught by analogous art, Sundararajan (e.g., Figs. 1 and 6-7 and associated text, e.g., Abstract, key components are identified in a requirements specification, verification rules are applied to delivered requirements, and entities is the requirements specification are validated.... the planning and tracking of a software development process and software product quality are stored in an integrated system, work products are reviewed, defects in the work products are recorded, and any defects are tracked until the completion of the software development process; see also [0050].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Sundararajan because it provides an effective means “to ensure that quality software is delivered to a customer on time and within budget”, as suggested by Sundararajan (see [0053]; see also [0054].).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shrivastava, as applied to claim 1 above, and further in view of Gould et al. 10275265 – hereinafter Gould.

	With respect to claim 24, Hsu in view of Shrivastava does not appear to explicitly disclose wherein: the focused specification is of a format compatible with a web browser.  However, this is taught in analogous art, Gould (see Abstract, A system provides a design interface for designing and implementing graphical user interfaces that users can access through web browsers.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Gould because all developers will have a web browser, and thus provides an convenient means for designing a user interface.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, Mills et al. 20190310844 discloses encapsulating a user experience design for user interfaces of an application, where the user experience design comprises a look and feel of the application and a plurality of functional elements of the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                           /S. SOUGH/SPE, AU 2192/2194